BURKE, P. J., dissenting: Plaintiffs argue that the General Assembly in amending the Teachers’ Retirement Act to increase benefits to dependent beneficiaries precluded a teacher from nominating other beneficiaries except a “dependent” (specifying spouse, children, parents, brothers and sisters), and that therefore, not only future nominations but all prior designations by a member-teacher of any nondependent beneficiary are a nullity. Alternatively, plaintiffs say that because Mr. Bergin died so soon after the amendment to the Act, his failure to change the designation resulted from ignorance and should be disregarded. While admittedly one of the primary aims of the 1959 amendment was to afford greater economic security for the family of a deceased member eligible under secs 25-57 and 25-57.1 of the Act, the Illinois Legislature nevertheless evidenced a clear intention that the qualifying teacher during his lifetime have a right to nominate anyone as the beneficiary of his death and survivor’s benefits. The purpose of the 1959 amendment was not the elimination of “nondependent” beneficiaries as nominees when a teacher is survived by “dependents,” and the provision that the member’s estate receive death benefits where no person is nominated as beneficiary, or that the laws of descent and distribution be followed, cannot be read to always occur if a “dependent” beneficiary is not designated. Had the Legislature intended to preclude the nomination of any nondependent beneficiary or beneficiaries whether before or after the liberalizing amendment of 1959, it could and would have eliminated the right to make nominations by written designation without carrying over into the amended Act the prior right. A member teacher’s discretion to direct his benefits after death was not taken from him by the statutory amendment. While the Legislature might have removed “nondependents” as beneficiaries it did not do so. Within the very language granting larger annuities to dependent beneficiaries, the Legislature perpetuated the concept that a qualifying teacher who was entitled to receive benefits for his beneficiaries could nominate a dependent or nondependent should he choose, although the priorities among dependent beneficiaries is governed by paragraph A-3 of sec 25-57.1. The statute clearly permitted and recognized the right of a member of the Teachers’ Retirement System to designate “nondependent” as well as “dependent” beneficiaries, for the receipt of death and survivor’s benefits after death. The fact that in the case at bar the member died 4 or 5 months after the adoption of the amended Act cannot change the result by opening the door to an impossible judicial inquiry into what a member intended by a nomination or a failure to change a nomination. I think that the judgment should be reversed and the cause remanded with directions to affirm the decision of the Board of Trustees of the Teachers’ Retirement System of Illinois.